DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a method for determining a tissue type of a tissue of an animal or a human individual.
Group II, claims 12-14, drawn to a method of use for determining a tissue type of a tissue of an animal or a human individual in order to assist a surgeon in an operation on a body of the animal or the human individual.
Group III, claim 15, drawn to a non-transitory computer-readable storage medium that stores instructions executable by a processing unit of an analysis unit to determine a tissue type of a tissue sample.
Group IV, claim 16, drawn to a device for determining a tissue type of a tissue of an animal or a human individual.


The inventions of Groups I-IV lack unity of invention because even though the inventions of these groups require the technical features of: 
determining a tissue type of a tissue of an animal or a human individual, comprising:
detecting, by a radiation sensor, electromagnetic radiation emitted by a tissue sample of the tissue, the radiation sensor providing a sensor signal according to the detected electromagnetic radiation, and
determining and outputting the tissue type, determining the tissue type comprising analyzing, by an analysis unit, the sensor signal,
wherein the analysis unit is a self-learning analysis unit that is initially trained using training datasets based on at least one model based on a machine learning method, the training of the analysis unit being performed using training datasets, each of the training datasets comprising a training sensor signal with an associated training tissue type, 
these technical features are not special technical features as they do not make a contribution over the prior art in view of Marchesini et al. (US 2005/0010102 A1, hereinafter "Marchesini").  

Regarding these technical features, Marchesini discloses: 
determining a tissue type of a tissue ("an apparatus for the characterisation of pigmented skin lesions which is designed to provide doctors with information useful in classifying the lesion by assigning it to a type or group of types" Marchesini: [0013]) of an animal or a human individual ("patient's skin" Marchesini: [0038]; [The "patient's skin" implies that the patient is an animal or human individual.]), comprising:

determining and outputting the tissue type, determining the tissue type comprising analyzing, by an analysis unit, the sensor signal ("compare said data with a previously stored data set relating to analysis of a series of lesions in order to extrapolate a value indicative of a type of pathological state" Marchesini: [0015]),
wherein the analysis unit is a self-learning analysis unit ("neural network may consist of hardware devices or programs in which a set of elements initially has a random connection or a connection entered on the basis of pre-set criteria. The neural network is then taught to recognise a configuration by strengthening the signals that lead to the correct result and weakening incorrect or inefficient signals; the neural network consequently “remembers” this configuration and applies it when processing new data, thus giving rise to a kind of self-learning process" Marchesini: [0037]) that is initially trained using training datasets based on at least one model based on a machine learning method ("device designed to extrapolate a data set from the images and input the data set into a neural network system, a device designed to compare the results processed by the neural network with the results obtained following similar processing of known cases" Marchesini: Abstract), the training of the analysis unit being performed using training datasets ("neural network is then taught to recognise a configuration by strengthening the signals that lead to the correct result and weakening incorrect or inefficient signals; the neural network consequently “remembers” this configuration and applies it when 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.V.W./Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793